Dismissing as moot the challenge to Executive Order No. 13,780, decision by published per curiam order. Judge Niemeyer concurred in part and dissented in part from the order dismissing as moot, in which Judge Shedd and Judge Agee joined. ORDER PER CURIAM: The Supreme Court held, by order dated October 10, .2017, that the appeal of our decision in this case, 857 F.3d 554 (4th Cir. 2017), no longer presents a live case or controversy because the challenged provision “expired by its own terms.’.’ The Supreme Court expressed no view of the merits of our decision, but vacated the judgment and instructed this Court “to dismiss as moot the challenge to Executive Order No. 13,780.” Accordingly, we dismiss the challenge as moot. IT IS SO ORDERED. NIEMEYER, Circuit Judge, with whom Judge SHEDD and Judge AGEE join, concurring in part and dissenting in part: I join today’s per curiam order dismissing. as moot the challenge to Executive Order No. 13,780. I would further vacate the district court’s order and decision, 241 F.Supp.3d 539 (D. Md. 2017), consistent with “[t]he established practice” described in United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950). Indeed, the Supreme Court has stated that this is “the duty of the appellate court,” id. at 40, 71 S.Ct. 104 (quoting Duke Power Co. v. Greenwood County, 299 U.S. 259, 267, 57 S.Ct. 202, 81 L.Ed. 178 (1936)), so as to prevent a decision, “unre-viewable because of mootness, from spawning any legal consequences,” id. at 41, 71 S.Ct. 104.